EXHIBIT 10.1

Tessera, Inc.

Consulting Agreement

April 3, 2009

Bruce M. McWilliams

3025 Orchard Parkway

San Jose, CA 95134

Dear Bruce:

1. TESSERA, INC. (hereinafter “Tessera” or the “Company”), a Delaware
corporation, having a principal place of business at 3025 Orchard Parkway, San
Jose, California 95134, wishes to obtain your advisory services as an
independent consultant/contractor (hereinafter “Consultant,” “you” or “your”) on
matters agreed upon by you or to be assigned by the Company (hereinafter the
“Services”), and you as an independent contractor desire to offer your advisory
services to the Company. The scope of your responsibilities is briefly outlined
in Exhibit A attached hereto. This letter shall constitute an agreement (the
“Agreement”) between you and the Company, and contains all the terms and
conditions relating to the services that you provide.

2. This Agreement will become effective on April 3, 2009 and will continue until
terminated. Either you or the Company may terminate this Agreement at any time,
with or without good cause, and with or without notice. However, for prudent
business reasons, it is expected that either party will give at least thirty
(30) days notice for termination of this Agreement.

3. As consideration for your services, you will be paid as set forth in Exhibit
A attached hereto.

4. According to the nature of Services, you may be reimbursed for reasonable
travel and other out-of-pocket expenses actually incurred by you in connection
with your services under this Agreement, provided that you submit proper
receipts for reimbursement.

5. Your relationship with the Company addressed hereunder shall be that of an
independent contractor rather than an employee; and both parties agree and
understand that it is not an employment relationship. You will not be eligible
for any employee benefits by virtue of the consulting relationship, nor will the
Company make deductions from payments made to you for taxes, which shall be your
sole responsibility as an independent contractor. In this regard, you hereby
represent and confirm to the Company that you act as an independent contractor
and that you will pay all taxes, including federal, state and local income
taxes, FICA, Medicare contributions, disability, and others.

6. As an independent contractor, you shall have no authority to enter into
contracts that bind the Company or create obligations on the part of the Company
without the express prior written authorization of the Company. Such
authorization must be signed by a Company officer. In addition, as an
independent contractor, you may establish your own work schedule, consistent
with the needs of the Services. You may determine the location where you perform
your obligations under this Agreement, consistent with the nature of the
Services. If you desire to perform some part of the Services on the Company’s
premises, Company will make the appropriate arrangements to accommodate such
needs. At times you may work in the Company’s premises and use Company’s
furniture and equipment to facilitate the completion of Services, but such
access should not be construed as an indicia of employment.

7. The Company has selected you to provide consulting services based upon your
experience and expertise and, accordingly, does not anticipate providing you
with training or detailed instructions on all aspects of performing such
services.

 

1



--------------------------------------------------------------------------------

8. You confirm that you are doing business as an independent contractor and that
the Tax Identification Number given by you hereunder is the correct I.D. for tax
reporting purpose. In addition, you hereby represent and confirm that you will
carry your own worker compensation insurance if required by law, and other
liability insurance coverages as an independent contractor and that the Company
is not responsible for such liability and insurance.

9. You shall keep in confidence and shall not disclose or make available to
third parties or make any use of any information or documents relating to your
services under this Agreement or to the products, methods of manufacture, trade
secrets, processes, business practices, vendor or customer lists, or
confidential or proprietary information of the Company (other than information
already in the public domain), except with the prior written consent of the
Company. You recognize that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. You agree that you
owe the Company and such third parties, during the term of this Agreement and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in connection with the Services
consistent with the Company’s agreement with such third party. Upon termination
of this Agreement you will return to the Company all documents, or other
materials related to the services provided hereunder or furnished to you by the
Company. Your obligations under this paragraph shall survive termination of this
Agreement.

10. As an independent contractor, you will have all the necessary expertise of
your own to provide the services contemplated by this Agreement. You agree and
represent that you will not use, copy, or otherwise incorporate any proprietary
information of third parties to provide such services. The Company will not
authorize the use of third parties’ confidential and proprietary information.

11. You shall promptly disclose and hereby transfer and assign to the Company
all right, title and interest to all techniques, methods, processes, formulae,
improvements, inventions and discoveries (collectively, the “Inventions”) made
or conceived or reduced to practice by you, solely or jointly with others, in
the course of providing services hereunder or with the use of materials or
facilities of the Company during the period of this Agreement or which relate to
the Company’s business or its actual or demonstrably anticipated research or
development (except as otherwise provided below) and agree that the Inventions
are the sole property of the Company. When requested by the Company you will
make available to the Company all notes, drawings, data and other information
relating to the Inventions. You will promptly sign any document (including U.S.
and Foreign Patent Assignments) requested by the Company related to the above
assignment of the Inventions. Any Inventions that constitute copyrightable
subject matter shall be considered “works made for hire” as that term is defined
in the United States Copyright Act. You agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the above any copyrights, patents, mask work rights or other
intellectual property rights relating to the Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to the Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. You agree that if the Company is unable because of your
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure your signature to apply for or to pursue any application for
any United States or foreign patents or mask work or copyright registrations
covering any Inventions assigned to the Company above, then you hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as your agent and attorney in fact, to act for and in your behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations thereon with the same legal force and effect as if
executed by you. This Agreement does not apply to Inventions which were made
prior to the date of this Agreement and which are listed, if any in Exhibit B
attached hereto.

 

2



--------------------------------------------------------------------------------

12. You agree that if in the course of providing the services contemplated
hereunder you incorporate into any invention, improvement, development, concept,
discovery or other proprietary information owned by you or in which you have an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license to make, have made,
modify, use and sell such item as part of or in connection therewith.

13. The Company understands that you do not presently perform or intend to
perform, during the term of this Agreement, consulting or other services for
companies whose business or proposed businesses in any way involve the design or
use of products that would be competitive with the products or proposed products
of the Company (except for the companies, if any, listed in Exhibit C attached
hereto.) If, however, you decide to do so within the consulting period of this
Agreement, you agree to notify the Company in writing in advance (specifying the
organization with which you propose to consult) and provide general, but not
confidential, information sufficient to allow the Company to determine if such
consulting would conflict with areas of interest to the Company or further
services which the Company might request of you pursuant to this Agreement. This
provision does not restrict you from providing consulting services to companies
whose businesses do not involve the design or use of such competitive products
or conflict with the Company’s other business activities. Consultant certifies
that Consultant has no outstanding agreement or obligation that is in conflict
with any of the provisions of this Agreement, or that would preclude Consultant
from complying with the provisions hereof, and further certifies that Consultant
will not enter into any such conflicting Agreement during the term of this
Agreement.

14. Any amendment to this Agreement must be in writing signed by you and the
Company.

15. All notices, requests or other communications called for by this Agreement
shall be deemed to have been given if made in writing and mailed, postage
prepaid, if to you at the address set forth above and if to the Company at the
principal office shown above, or to such other addresses as either party shall
specify to the other.

16. The validity, performance and construction of this Agreement shall be
governed by the laws of the State of California. The Consultant warrants that no
law, rule or ordinance of the United States, a state or any other governmental
agency will be violated during performance of the Services, and will defend and
hold Tessera harmless from any loss, cost or damage as a result of any actual or
alleged violation.

17. You agree that it would be impossible or inadequate to measure and calculate
the Company’s damages from any breach of the covenants set forth herein.
Accordingly, you agree that if you breach any of the covenants set forth herein,
the Company will have available, in addition to any other right or remedy
available, the right to obtain from any court of competent jurisdiction an
injunction restraining such breach or threatened breach and specific performance
of any such provision. You further agree that no bond or other security shall be
required in obtaining such equitable relief, and you hereby consent to the
issuances of such injunction and to the ordering of such specific performance.

18. This Agreement, together with the Transition Agreement dated as of the date
hereof and the other agreements referenced herein and therein, is the entire
agreement of the parties and supersedes any prior agreements, whether verbal or
written, whether express or implied, between them with respect to the subject
matter hereof.

19. You acknowledge that the payments and benefits provided in this Agreement
may have tax ramifications to you. The Company has provided no tax or other
advice to you on such matters and you are free to consult with an accountant,
legal counsel, or other tax advisor regarding the tax consequences you may face.

20. RIGHT TO ADVICE OF COUNSEL. YOU ACKNOWLEDGE THAT YOU HAVE THE RIGHT, AND ARE
ENCOURAGED, TO CONSULT WITH YOUR LAWYER; BY YOUR SIGNATURE BELOW, YOU
ACKNOWLEDGE THAT YOU UNDERSTAND THIS RIGHT AND HAVE EITHER CONSULTED WITH A
LAWYER OR DETERMINED NOT TO DO SO.

[The remainder of this page is intentionally blank].

 

3



--------------------------------------------------------------------------------

If this Agreement is satisfactory and acceptable to you, please execute and
return one copy to us, retaining the second copy for your file.

 

Yours very truly, COMPANY By:  

/s/ Bernard J. Cassidy

Title:   Senior Vice President & General Counsel AGREED AND ACCEPTED:

/s/ Bruce McWilliams

Signature

Bruce McWilliams

Print Name

 

Tax I.D.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

AND COMPENSATION

Services:

Consultant will provide strategic advice and analysis at the request of the
Chief Executive Officer, which may include sales and market analysis, product
and business development plans, and merger and acquisition analysis.

Compensation:

Cash. Tessera will pay Consultant a monthly fee in an amount equal to Ten
Thousand Dollars ($10,000). Consultant will submit a written invoice to the
Company each month for services provided and Tessera will pay such invoices
within thirty (30) days of their receipt.

Stock. Your stock options and restricted stock grants (set forth below) shall
continue to vest pursuant to their original terms for so long as you continue to
provide consulting services to the Company, subject to the following conditions:

 

  (i) stock options vesting during the term of this Agreement will be treated as
Nonstatutory Stock Options, and to the extent any options vested upon
termination of your employment are not exercised within three months of your
employment termination, they will also be treated as Nonstatutory Stock Options,
and not as Incentive Stock Options;

 

  (ii) after this Agreement terminates, you will have ninety (90) days
thereafter to exercise any vested options, pursuant to your Stock Option
Agreements; and

 

  (iii) upon termination of this Agreement, all unvested stock options and stock
grants shall cease vesting, and all unvested options and grants will be
cancelled.

 

Grant Date

  

No. of Shares

  

Exercise Price Per Share

  

Vesting

Stock Options

     5,633    $ 17.75    1/60th per month

08/18/04

     224,367    $ 17.75    1/60th per month

08/18/04

     55,000    $ 28.07    1/48th per month

11/22/05

     3,546    $ 28.20    1/48th per month

05/18/06

     96,454    $ 28.20    1/48th per month

05/18/06

     2,687    $ 37.21    1/48th per month

08/27/07

     122,313    $ 37.21    1/48th per month

08/27/07

     125,000    $ 19.75    1/48th per month

05/15/08

          

Restricted Shares

          

05/18/06

     16,000    $ —      1/48th per month

08/27/07

     10,000    $ —      1/48th per month

[        bjc        ]  [        bm        ]

        

initial                     initial

        

 

5



--------------------------------------------------------------------------------

EXHIBIT B

INVENTIONS MADE PRIOR TO THIS AGREEMENT AND

EXCLUDED FROM SECTION 12

(if none, so state)

 

NONE    

   

[        bjc        ]    [        bm         ]

      initial                 initial

 

6



--------------------------------------------------------------------------------

EXHIBIT C

LISTING OF COMPANIES COMPETITIVE TO COMPANY FOR WHICH CONSULTING

SERVICES ARE PRESENTLY BEING PERFORMED

(if none, so state)

NONE    

   

[        bjc        ]    [        bm         ]

      initial                 initial

 

7